Title: To Alexander Hamilton from John F. Hamtramck, 25 December 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh December the 25th 1799—
          
          agreeably to the Orders of General Wilkinson you have enclosed a Copy of my last letter to him 
          I have the honor to be Sir with Very great Respect your Most Obedient and Very humble Servent
          
            J F Hamtramck
          
          Major Gen. Hamilton
        